DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 4/29/2022, has been entered and carefully considered. Claims 1-30 are amended. Claims 1-30 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 15-18, filed on 4/29/2022, with respect to claim 1 that Zhou does not teach or suggest “selecting a second PUCCH resource for the transmission of the request to initiate the beam failure recovery procedure based at least in part on the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure and is to be transmitted using the first PUCCH resource” as recited in the amended claims 1, 16 29 and 30, the arguments have been considered but are moot in view of a new ground of rejection based on Kang et al., US 2022/0124784.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

3.	Claims 1-5, 7-8, 16-20, 22-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (US 2019/0052339), hereinafter Zhou, in view of Kang et al., (US 2022/0124784), hereinafter Kang. 

Regarding Claim 1, Zhou teaches A method of wireless communication performed by a user equipment (UE), comprising: 
selecting a first physical uplink control channel (PUCCH) resource, of a plurality of resources, for transmission of a request to initiate a beam failure recovery procedure ([Para. 0247-0248, 0321] If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device transmits a beam failure recovery request, e.g., via an uplink physical channel (i.e., first PUCCH resource), which includes a PUCCH for beam failure recovery (BFR-PUCCH) and may select BFR-PUCCH for the BFR request based on an uplink transmission power), determining that another transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first PUCCH resource and is to be transmitted using the first PUCCH resource ([Para. 0288] the wireless device may determine that the BFR request using the BFR-PUCCH simultaneously with other uplink transmission, e.g., one or more of: a normal PRACH transmission, a scheduling request (SR) transmission, a PUCCH transmission).
	Zhou does not disclose selecting a second PUCCH resource for the transmission of the request to initiate the beam failure recovery procedure based at least in part on the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure and is to be transmitted using the first PUCCH resource.
Kang teaches selecting a second PUCCH resource for the transmission of the request to initiate the beam failure recovery procedure based at least in part on the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure and is to be transmitted using the first PUCCH resource ([Para. 0032, 0387, 0387, 0396] describes when a physical uplink control channel (PUCCH) is transmitted in a PUCCH resource related to a scheduling request (SR) being overlapped PUCCH resources, the PUCCH is transmitted in a specific PUCCH resource determined among the overlapped PUCCH resources. The specific PUCCH resource is related to beam failure recovery (BFR), where a beam failure recovery request (BFRQ) for the SCell may be performed based on the configured PUCCH resources, referred to as a BFR-PUCCH (first PUCCH), which is use to notify a base station of the occurrence of a beam failure. If a BFR-PUCCH resource and an SR-PUCCH resource are overlapped, the corresponding BFRQ information may be transmitted through another PUCCH resource (i.e., second PUCCH) according to a collision handling rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Kang to implement beam failure recovery procedure to improve mobile broadband communication.
Regarding Claim 2, Zhou does not disclose transmitting the request to initiate the beam failure recovery procedure using the second PUCCH resource.
Kang teaches transmitting the request to initiate the beam failure recovery procedure using the second PUCCH resource. ([Para. 0396] If BFR-PUCCH resource overlapped with other PUCCH transmission, the wireless device may transmit the BFRQ information through another PUCCH resource (second PUCCH resource)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Kang to implement beam failure recovery procedure to improve mobile broadband communication.
Regarding Claim 3, the combination of Zhou and Kang, specifically, Zhou teaches detecting a beam failure; and wherein selecting the first PUCCH resource comprises: selecting the first PUCCH resource based at least in part on the detection of the beam failure. ([Para. 0247-0248] If a beam failure occurs, a beam failure recovery procedure may be performed. The wireless device may transmits a beam failure recovery request via an uplink physical channel or signal (e.g., BFR-PUCCH)).
Regarding Claim 4, the combination of Zhou and Kang, specifically, Zhou teaches wherein the first PUCCH resource is at least one of a PUCCH beam failure recovery request resource or a scheduling request resource. ([Para. 0248, 0321] The uplink physical channel to transmit a BFR request may be based on BFR-PUCCH or a scheduling request PUCCH (SR/PUCCH)).
Regarding Claim 5, Zhou does not disclose wherein the second PUCCH resource is at least one of PUCCH beam failure recovery request resource or a scheduling request resource.
Kang teaches wherein the second PUCCH resource is at least one of PUCCH beam failure recovery request resource or a scheduling request resource. ([Para. 0396] If BFR-PUCCH resource overlapped with other PUCCH transmission, the wireless device may transmit the BFRQ information through another PUCCH resource (second PUCCH resource)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Kang to implement beam failure recovery procedure to improve mobile broadband communication.
Regarding Claim 7, the combination of Zhou and Kang, specifically, Zhou teaches wherein the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first PUCCH resource and is to be transmitted using the first resource ([Para. 0247-0248, 0287-0288] the physical uplink channel (first PUCCH resource) may be used for other uplink transmission such as a normal PRACH, BFR-PRACH, scheduling request transmission BFR-PUCCH, or an SRS transmission) comprises: determining that the other transmission is to be prioritized for the first PUCCH resource over the transmission of the request to initiate the beam failure recovery procedure ([Para. 0299, 0305, 0323] based on the configuration parameters, the wireless device may priorities a BFR-PRACH for the physical uplink channel above the BFR-PUCCH transmission of beam failure recovery request). 
Regarding Claim 8, the combination of Zhou and Kang, specifically, Zhou teaches wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource based at least in part on a network characteristic ([Para. 0240, 0246-0248] If a beam failure event occurs, the wireless device may transmit a beam failure recovery request using BFR-PUCCH resource based on the measured beam link quality such as QCled (channel characteristic)).
Zhou does not disclose wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH beam failure recovery resource based at least in part on the determination to drop the first PUCCH beam failure recovery resource.  
 Kang teaches wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH beam failure recovery resource based at least in part on the determination to drop the first PUCCH beam failure recovery resource. ([Para. 0384, 0387, 0396, 0400] describes a beam failure recovery request (BFRQ) for the SCell may be performed based on the configured PUCCH resources, referred to as a BFR-PUCCH (first PUCCH), which is use to notify a base station of the occurrence of a beam failure. If a BFR-PUCCH resource and an SR-PUCCH resource are overlapped, the corresponding BFRQ information may be transmitted through another PUCCH resource (i.e., second PUCCH) according to a collision handling rule (i.e., drop the first PUCCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou and Kang to implement beam failure recovery procedure to improve mobile broadband communication.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhou in view of Kang. Specifically, Zhou teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0384] Fig. 25 shows general hardware elements that may be used to implement the wireless device including the processor 2501 coupled to the random access memory (RAM) 2503). 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhou in view of Kang. Specifically, Zhou teaches A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (Para. 0150] Fig. 4 shows hardware elements of a wireless device 406 including at least one communication interface 407, one or more processors 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the one or more processors 408).
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Zhou in view of Kang. Specifically, Zhou teaches An apparatus for wireless communication, comprising: means for selecting and means for determining ([Para. 0384] Fig. 25 shows general hardware elements that may be used to implement the wireless device including the processor 2501 for selecting BFR request and determining the BFR request may overlaps in time with other transmissions [0249-0251]). 


4.	Claims 6, 9, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Kang as applied to claims 1 and 16 respectively above and further in view of Yu et al., (US 2021/0036757) hereinafter Yu. 

Regarding Claim 6, Zhou teaches wherein the determination that the other transmission is scheduled contemporaneously with the transmission of the request to initiate the beam failure recovery procedure using the first PUCCH resource and is to be transmitted using the first PUCCH resource ([Para. 0288] the wireless device may determine that the BFR request using the BFR-PUCCH simultaneously with other uplink transmission, e.g., one or more of: a normal PRACH transmission, a scheduling request (SR) transmission, a PUCCH transmission).
Zhou does not disclose determining that a hybrid automatic repeat request acknowledgement message with a PUCCH format 1 is to be prioritized for the first PUCCH resource over the transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource, wherein the first PUCCH resource is a scheduling request resource with a PUCCH format 0.  
Yu teaches determining that a hybrid automatic repeat request acknowledgement message with a PUCCH format 1 is to be prioritized for the first PUCCH resource over the transmission of the request to initiate the beam failure recovery procedure over the first PUCCH resource, wherein the first PUCCH resource is a scheduling request resource with a PUCCH format 0. ([Para. 0056] When a first PUCCH format 0 resource with a BFR-SR collides with a second PUCCH format 1 resource with HARQ information, the UE transmits the HARQ information on the second PUCCH format 1 resource. Thus, the HARQ information with the PUCCH format 1 is prioritized over the BFR-SR for the first PUCCH resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 9, the combination of Zhou and Kang does not disclose determining to drop the second PUCCH beam failure recovery resource; selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource.
Yu teaches determining to drop the second PUCCH beam failure recovery resource; selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource. ([Para. 0028, 0036, 0038] describes the UE transmits UCI related to BFR on a second PUCCH, which may overlap the second PUCCH resource with the first PUCCH resource used for the SR-for-BFR transmission, and the SR-for BFR will be transmitted (i.e., drop the second PUCCH) the BFR-SR is used for requesting a UL resources for an UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 15, the combination of Zhou and Kang, specifically, Zhou teaches wherein the selection of the first PUCCH resource comprises: selecting a PUCCH beam failure recovery resource ([Para. 0247-0248, 0321] A wireless device may transmit a beam failure recovery request, e.g., via an uplink physical channel or a beam failure recovery PUCCH or BFR-PUCCH, and may select BFR-PUCCH for BFR request based on an uplink transmission power). 
The combination of Zhou and Kang does not disclose wherein the selection of the second PUCCH resource comprises: selecting a scheduling request resource to request an uplink grant. 
Yu teaches wherein the selection of the second PUCCH resource comprises: selecting a scheduling request resource to request an uplink grant ([Para. 0036-0038] describes the BFRQ information may be transmitted via the UL grant that is requested by a BFR-SR. In an SR-for-BFR procedure, the BFR-SR is used for requesting a UL resource for the BFR-SR as mentioned in Action 1. Thus, the BS that receives the BFR-SR may provide a UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang, and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.

5.	Claims 10-12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Kang as applied to claims 1 and 16 respectively above and further in view of Matsumura et al., (US 2022/0006690), hereinafter Matsumura. 

Regarding Claim 10, the combination of Zhou and Kang does not disclose wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource in a same PUCCH group as a failed secondary cell associated with the beam failure recovery procedure; and wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH failure recovery resource.
Matsumura teaches wherein the selection of the first PUCCH resource comprises: selecting a first PUCCH beam failure recovery resource in a same PUCCH group as a failed secondary cell associated with the beam failure recovery procedure, and wherein the selection of the second PUCCH resource comprises: selecting a second PUCCH failure recovery resource. ([Para. 0084-0086, 0097-0099] Fig. 6A, the UE may transmit the BFRQ corresponding to the BFR detected in the SCell (for example, an SCell included in a PUCCH group to which the PUCCH-SCell belongs) to a given SCell. The UE may select a PUCCH-SCell included in the PUCCH group as CC #1 to CC #3 included in the same PUCCH group. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell (here, CC #1, or first PUCCH), and the UE may select the CC #2 (second PUCCH) in the same PUCCH group to transmit the BFRQ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 

Regarding Claim 11, the combination of Zhou and Kang does not disclose wherein the second PUCCH beam failure recovery resource in the same PUCCH group as the failed secondary cell.
Matsumura teaches wherein the second PUCCH beam failure recovery resource in the same PUCCH group as the failed secondary cell. ([Para. 0084-0086] the UE may transmit the BFRQ corresponding to the BFR detected in the SCell (for example, an SCell included in a PUCCH group to which the PUCCH-SCell belongs) to a given SCell. The UE may select a PUCCH-SCell included in the PUCCH group as CC #1 to CC #3 included in the same PUCCH group. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell (here, CC #1, or first PUCCH), and the UE may select the CC #2 (second PUCCH) in the same PUCCH group to transmit the BFRQ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 12, the combination of Zhou and Kang does not disclose wherein the second PUCCH beam failure recovery resource is in a different PUCCH group than the PUCCH group of the failed secondary cell.
Matsumura teaches wherein the second PUCCH beam failure recovery resource is in a different PUCCH group than the PUCCH group of the failed secondary cell. ([Para. 0108] Fig. 6C, the UE may transmit the BFRQ to the PUCCH using CC #0 in PCell which is not in the PUCCH group of the failed secondary cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 12.

6.	Claims 13, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Kang and Matsumura as applied to claims 10 and 25 respectively, and further in view of Yu. 

Regarding Claim 13, the combination of Zhou, Kang and Matsumura does not disclose determining to drop the second PUCCH beam failure recovery resource; selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource.
Yu teaches determining to drop the second PUCCH beam failure recovery resource; selecting a scheduling request resource based at least in part on the determination to drop the second PUCCH beam failure recovery resource; and requesting an uplink grant using the scheduling request resource based at least in part on the selection of the scheduling request resource. ([Para. 0028, 0038] describes the UE transmits UCI related to BFR on a second PUCCH, which may overlapping the second PUCCH resource with the first PUCCH resource used for the SR-for-BFR transmission, and the SR-for BFR will be transmitted. the BFR-SR is used for requesting a UL resources for an UL grant for delivering the BFRQ information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang, Matsumura and Yu to implement beam failure recovery procedure to improve proximity services within radio coverage of the cell. 
Regarding Claim 14, the combination of Zhou and Kang does not disclose 
wherein the scheduling request resource is at least one of: a scheduling request resource that is available to the UE, a scheduling request resource that is available to the UE in the same physical PUCCH group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time.
Matsumura teaches a scheduling request resource that is available to the UE in the same physical PUCCH group as the failed secondary cell, or a scheduling request resource that occurs sequentially first in time ([Para. 0097-0099] Fig. 6A and 6B, the CC #1 to CC #3 constitutes a PUCCH group of SCell is available for the UE to transmit an SR corresponding to the BFR detected in the SCell. The UE may transmit a BFRQ corresponding to the BFR to the PUCCH-SCell sequentially from CC #1 to CC #3 in the same group of PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhou, Kang, Yu and Matsumura to implement beam failure recovery procedure to improve a channel utilized for the BFRQ transmission. 
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190373598, Kundu et al. discloses Multiplexing Of Multiple Uplink Control Information Types On An Uplink Physical Control Channel In New Radio.
US 20210274494, Feng et al. discloses uplink control information transmission method and apparatus.
US 20210105126, Yi et al. discloses Feedback For Wireless Communications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413